

Executive Incentive Compensation Recoupment Policy






The purpose of this Policy is to help ensure that executive officers act in the
best interests of the Company.


Pursuant to this Policy, if the Company is required to prepare an accounting
restatement for any year commencing after December 31, 2010 due to the material
noncompliance of the Company with any financial reporting requirements under the
securities laws, which was caused by the Misconduct (as defined below) of any
person who was an executive officer of the Company (an “Affected Officer”), the
Company will recoup from the Affected Officer all or part of: (a) any annual
incentive bonus received by the Affected Officer under the Company’s Executive
Management Incentive Plan that was based on the financial statements that were
subsequently restated; and (b) any mid-term or long-term incentive payments or
equity grants, including, but not limited to, stock options, performance stock
units, or restricted stock, received by the Affected Officer under the Company’s
Amended and Restated 2004 Incentive Plan that were based on the financial
statements that were subsequently restated.  The appropriate amounts to recoup
and the timing and form of recoupment shall be determined by the Compensation
Committee (the “Committee”) in its sole discretion, after considering all
relevant factors and exercising its business judgment; provided, that any
recoupment shall not exceed the amount of incentive compensation that would have
been earned or granted based on the actual, restated financial statements or the
actual level of the applicable financial or performance metrics as determined by
the Committee.


“Misconduct” shall mean the willful commission of an act of fraud or dishonesty,
or the gross recklessness in the performance of an executive officer’s duties
and responsibilities.  The Committee, in its sole discretion, shall determine if
an accounting restatement was due to the Misconduct of any executive officer.


The Company may set off the amount of any recoupment against any amount
otherwise owed by the Company to an Affected Officer as determined by the
Committee, solely to the extent any such offset complies with the requirements
of Section 409(a) of the Internal Revenue Code and the guidance issued
thereunder.


This Policy applies to any current or former executive officer who received
incentive compensation based on financial measures required to be reported under
the securities laws within three years prior to the date that the accounting
restatement occurs.




--------------------------------------------------------------------------------